Dissenting Opinion.
Boreman, J.,
delivered the following opinion, dissenting from a majority of the Court:
In the opinion just read, it is held that the Court below committed four errors, for which its judgment should be reversed.
Two of the errors have reference to challenges to jurymen Crowell and Lowe. The challenge of Lowe was not in my opinion good, and the Court committed no error in overruling it. The juryman had no opinion, and not such opinion as he or any one would act upon in the usual affairs of life. People v. Reynolds, 16 Cal. 128. The other challenge (the one to Crowell) may be good. But if we consider both of these challenges good, yet the Defendants waived all their objections to these jurymen by not trying to .get clear of them by peremptory challenge. The Record does not show that Appellants had exhausted their peremptory challenges, and until they.do this they have no right to complain. Graham & Waterman on New Trials, p. 468. Whitaker v. Carter, 4 Iredell 461. See also Fish v. The State, 6 Mo. 426. This is a civil action, and a party may waive more than in a criminal case.
A third error is said to be'the- refusal of the Court below to allow witness, Hyde, to' be asked in.'reference'to whethei he had any malice in destroying the property. I cannot see that- this refusal was improper. Hyde had-admitted that he had done the acts complaiiied of, then, if such acts of destruction be not lawful, the law conclu*225sively presumes malice, (1 Greenleaf on Evidence, §18 and §24 and notes). This being true, Hyde had no right to state that he had no malice.
The other and last error referred to, is that the first instruction given on behalf of the Respondent was wrong. That instruction reads as follows: “That the Defendants, Jeter Clinton, John D. T. McAllister, Wm. Hyde, and Charles Crow, have admitted by their answers in this case that they destroyed the property of the Plaintiff, and in order to escape liability therefor, they must show that their acts in destroying it were lawful.”
The Defendants all plead justification, and to sustain that plea, necessarily admit of the doing of the act complained of. Some of the Appellants elsewhere in their answers deny the doing of the acts complained of. Although some kind of justification might be pleaded and would not be inconsistent .with this denial, yet this justification cannot stand in connection with this denial. One of them must be false. This is a sworn answer, and in California it is said in one case, that “a sworn answer should be consistent in itself, and should not deny in one sentence what it admits to be true in the next,” and “the object of sworn pleadings is to elicit the truth, and this object must be entirely defeated if the same fact may be denied and admitted in the same pleading.” Hensley v. Tartar, 14 Cal. 508. And in the case of Fremont v. Seals (18 Cal. 433) it is held that where the admissions in an answer negative its general denials, the latter may be disregai’ded, wheré the answer is verified. This would be, to my mind, sufficient authority for sustaining the Court helo.w upon this point. But we can go further and say that the answers (except Crowe’s) expressly say that they did do the act complained of, and say so in their pleas- of justification, and now in effect say .so, or else the plea of justification, is worthless. McAllister and Hyde say that they were commanded by a writ to destroy the property, and that they executed the connnand as they had a right and it was their duty to do. Jeter Clinton says that he issued the writ “as it was his duty to *226do” — to abate said house — and “that the wrongs and injuries herein justified are the same wrongs and injuries complained of by the plaintiff.” These are in my mind express admissions. Here, then, we find inconsistent positions taken in the cause of defense. Both positions taken by Defendants cannot be true, and a pleading should always be taken most strongly against the pleader. This is a long settled rule.
Upon the whole case, therefore, for the reasons given above, I am unable to unite with the majority of the Court in reversing the judgment of the Court below.